Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/US18/33900, filed May 22, 2018, which claims benefit of provisional application 62/510461, filed May 25, 2017.  Claims 40-66 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted March 11, 2020, is acknowledged wherein claims 1-39 are canceled and new claims 40-66 are introduced.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 54, 57, 58, 60, 61, and 64-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) compositions of mononucleotides or small oligonucleotides. This judicial exception is not integrated into a practical application because the claims are directed solely to the nucleotides themselves in a pharmaceutical composition described at a high level of generality, not being specific to any particular application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other components of the compositions are mentioned except for typical, convention pharmaceutical excipients.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 45, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims depend from base claim 40, which claims a method of treating a disease comprising administering a composition of mono- and oligo-nucleotides to the subject.  The dependent claims describe further limitations requiring that the composition be produced by a particular nuclease treatment.  It is unclear from the language of the claims whether these new limitations are intended to delineate additional method steps of nuclease treatment that are required to be added to the process of base claim 40, or whether they are intended as merely being product-by-process steps describing how the oligonucleotides used in the claimed process could have bene produced without adding a requirement for a specific process step to be performed.  Therefore these claims are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 54-58, 60-64, and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koji. (Reference included with PTO-892)
The claimed invention is directed to a composition of mononucleotides and oligonucleotides containing essentially no oligonucleotides of six or more nucleotides.  Dependent claims 55-58 define which species are present and what their structure is.  Dependent claims 60-64 define product-by-process limitations of the oligonucleotide mixture defining how it was made.  Because these claims are directed to a composition of matter and not to a process of making said composition, they are not seen to impart any additional structural limitation to the claimed composition.  Furthermore the term “pharmaceutical composition” is generic to any material that could be administered to a living subject and does not impart any specific structural limitations to the claims.
Koji discloses isolation and DNAse II digestion of calf thymus DNA. (pp. 204-205) The resulting digests were seen to contain monomers, as well as oligonucleotides form dimers to pentamers. (p. 208 second paragraph) While Koji does not specifically describe the methylation pattern of the digested oligonucleotides, as described by Jones et al., (Reference included with PTO-892) mammalian DNA is methylated almost entirely at the CpG motif. (p. 1068 left column last paragraph) Therefore fragments from digestion of mammalian DNA would contain methylated cytosine.  Regarding instant claims 60-64 as discussed above these product-by-process limitations are not seen to add any additional structural limitations to the claims and are therefore not distinguished by compositions as described by Koji.
Therefore Koji anticipates the claimed invention.

Claim(s) 40, 41, 43-47, 51, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (PCT international publication WO2009/067243, reference included with PTO-1449)
The claimed invention is directed to a method of treating a condition including a cancer comprising administering to a subject in need thereof a composition comprising a mixture of mono- or 
Bennett et al. discloses antisense oligonucleotides targeted against a CD40 nucleic acid. (p. 4 liens 4-11) These oligonucleotides can be administered to a subject to treat inflammatory conditions or cancer. (p. 4 lines 2-3) In a preferred embodiment the oligonucleotide contains 5-methylcytosine nucleobases. (p. 5 lines 7-9) Bennett et al. further discloses combinations of two or more of said antisense oligonucleotides. (p. 14 liens 11-12) Such combinations are a mixture according to instant claim 40, and therefore anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 42-48, 54, 60-64, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Gonen et al. (PCT international publication WO2018/096538, reference included with PTO-892)
Base claim 40 and dependent claim 42 are directed to a method of treating a disorder, including a neurodegenerative disorder such as Alzheimer’s disease, comprising administering to a subject a mixture of mono- and/or oligo- nucleotides.  Dependent claims 43-47 describe product-by-process limitations of the oligonucleotide mixture defining how it was made.  Because these claims are directed 
Gonen et al. discloses a method for preventing or treating a disease or disorder associated with cortico-hippocampal hyperactivity in a subject comprising administering to the subject a combination of an active agent and a pyrimidine nucleobase. (p. 3 paragraph 7) In some embodiments the therapeutic agent is a siRNA molecule (i.e. An oligonucleotide) capable of reducing the expression of the DHODH enzyme. (p. 8 paragraph 29) In other embodiments the therapeutic agent is a small molecule inhibitor of DHODH. (p. 9 paragraph 32) Pyrimidine nucleobases can include UMP, CMP, and dTMP, which are mononucleotides. (p. 11 paragraphs 39-40) Diseases treatable in this manner include Alzheimer’s disease. (p. 12 paragraph 43) Gonen et al. also discloses pharmaceutical compositions comprising the active agent capable of reducing DHODH enzyme activity, the nucleobase, and a pharmaceutically acceptable carrier or excipient. (p. 15 paragraph 54)
While Gonen et al. does not specifically disclose a method of treating Alzheimer’s disease comprising administering to a subject an oligonucleotide in combination with a mononucleotide, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer a DHODH-suppressing siRNA in combination with a mononucleotide, because Gonen et al. discloses each of these two agents as embodiments of two broader classes of compounds which it discloses combining.
Furthermore it would have also been obvious to one of ordinary skill in the art at the time of the invention to make and administer a composition of two different mononucleotides in combination with a small molecule inhibitor of DHODH, said composition being a mixture of mononucleotides having no oligonucleotides of 6 or more bases.  One of ordinary skill in the art would have found it to be obvious to 
Therefore the invention taken as a whole is prima facie obvious.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Gonen et al. as applied to claims 40, 42-48, 54, 60-64, and 66 above, and further in view of Kandimalla. (US patent 9950002, cited in PTO-892) 
The disclosure of Gonen et al. is discussed above.  Gonen et al. further discloses administering the disclosed compositions as nanoparticles. (p. 15 paragraph 54) Gonen et al. does not specifically disclose a pharmaceutical composition comprising one of the excipients listed in instant claim 65.
Kandimalla discloses nanoparticles comprising materials including polycarbophil, in combination with imaging and therapeutic agents. (column 1 lines 56-67) Kandimalla further discloses a method of treating Alzheimer’s disease comprising administering these therapeutic agents to a subject. (column 2 liens 18-29)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the compositions described by Gonen et al. as part of a nanoparticle composition described by Kandimalla.  One of ordinary skill in the art would have been motivated to do so because Kandimalla generally describes including therapeutic agents in the nanoparticles, and would have reasonably expected success because Gonen et al. specifically suggests administering the disclosed compositions as nanoparticles.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/3/2021